Citation Nr: 1423409	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left hand neurological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran presented testimony during a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.   The Board rendered final decisions on several issues brought before it in July 2011, and remanded matters of service connection for temporomandibular joint syndrome and dyshidrosis of the feet and a left hand neurological disorder to the RO for further development.  In August 2012, the RO granted service connection for temporomandibular joint syndrome and dyshidrosis of the feet and so those issues are no longer on appeal.  


FINDING OF FACT

It appears that the Veteran has a left ulnar nerve entrapment, and that it had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a left ulnar nerve entrapment are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran claimed service connection for a left hand neurological disorder in November 2006, prior to his March 2007 service discharge.  

Service treatment records show that the Veteran received a cat bite of the left hand in May 1994, with entry wounds on the radial left wrist and dorsal hand.  In July 1995, the Veteran pinched his left hypothenar eminence while using tools, producing a shallow laceration.  In October 1995, he sustained a 1/3 inch long laceration to the base of his left thumb.  In February 1988, he sustained a 1 inch laceration to the tip of his left thumb.  In April 1999, he was seen for left 5th finger edema.  He was not sure what had happened to cause it. 

On VA examination in October 2010, the Veteran reported occasional tingling in his left hand since 2001.  About 5-6 times a year, he would have a short episode of tingling in his left forearm and 3rd and 4th fingers, lasting 1 to 2 hours.  Sometimes but rarely he would drop things.  Examination of his upper extremities was normal.  The examiner felt that the Veteran had no pathology and warranted no diagnosis.  

On VA examination in September 2011, the examiner noted that the Veteran sustained a laceration of his left thumb in October 1995, and again in October 1995.  The Veteran recalled having left palm problems since the early 1990's.  A left palm laceration was documented in July 1995.  It was described as symptomatic and completely healed.  The scar itself was not symptomatic.  However, intermittently, the Veteran felt weakness of grip and loss of feeling in the middle, ring, and little fingers with intermittent muscle contractions and spasming on flexion of the fingers.  He also felt twitching contraction of the muscles of the hypothenar eminence.  He did not recall any direct injury to the proximal palm or wrist.  On examination, he had a 10 x 2 mm superficial, freely movable scar of the left hypothenar eminence.  There was no palpable muscle spasm.  However, when the examiner pressed the hypothenar eminence approximately 1 cm distal to the hook of the hamate near the ulnar nerve, the Veteran felt transient tingling in his ring finger.  The examiner wanted have an electromyogram test performed, because it seemed that the Veteran had an atypical presentation of ulnar nerve entrapment, but the Veteran was not available.  

The examiner indicated that the nature and likely etiology of the claimed left palm nerve condition could not be determined without an electromyogram.  However, the examiner indicated that the problem at least as likely as not was incurred during service as evidenced in the service medical record.  The examiner felt that the evidence was enough to accept the Veteran's proposition that the injuries occurred in service, but it was not clear that it was related to the laceration.  The symptoms could have been caused by blunt trauma which was not documented, or could occur even without laceration or scarring.  The scar was likely unattached to the deeper tissues near the course of the ulnar nerve.  The conclusions were based on basic biomechanical principles.  

Based on the evidence the Board concludes that service connection is warranted for presumed left ulnar nerve entrapment.  The Veteran claimed service connection for this disorder prior to service discharge, and testified at the time of the first VA examination that he had had recurrent symptomatology from it ever since service, and the examiner in September 2011 apparently gave a more detailed examination of it than the earlier examiner did, finding that there were signs of ulnar nerve entrapment on examination.  The Board finds this evidence sufficiently specific and probative to find that the Veteran probably has a left ulnar nerve entrapment, and that it had its onset in service.  Accordingly, the Board will grant service connection for presumed left ulnar nerve entrapment.   


ORDER

Service connection for presumed left ulnar nerve entrapment is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


